March 16, 2007

Dear Gary,

        It is with great pleasure that I, on behalf of Nu Skin Enterprises,
Inc., offer you a position as President of Nu Skin Japan. This position will
report directly to Robert Conlee, President of the North Asia Region. As we have
discussed, I anticipate that your role can be expanded at some point in the
future and that you will enjoy a long, fulfilling career as a key executive team
member at Nu Skin Enterprises.

        Concurrent with your appointment as President of Nu Skin Japan, you will
assume a position on the company’s Executive Management Committee. This
Committee is currently comprised of the company’s 12 most senior managers,
including Robert Conlee and Dan Chard. Your activity and responsibilities as an
Executive Management Committee member will increase as you become settled in
your responsibilities over Japan.

        Associated with this opportunity, we offer the following compensation,
incentives and expatriate benefits associated with your foreign assignment:

•   Your starting base salary will be $340,000. You will also receive a Foreign
Service premium of $100,000 bringing your total base pay while in Japan to
$440,000. (This figure does not include COLA which will be calculated using
standard expatriate COLA calculation tables.) Your salary would be subject to
review and adjustment from time to time based on performance and other factors.


•   You will receive a signing bonus of $100,000, which will be paid with your
first paycheck or applied to the company’s deferred compensation plan per the
rules of the plan at your discretion. This bonus is subject to a premature
termination clause of 25% each year. For example, if your employment is
terminated prior to the first anniversary of your employment, you would be
obligated to repay $100,000. After the first anniversary, the repayment amount
upon termination would be reduced to $75,000 and would be reduced by $25,000
each anniversary thereafter.


•   Your cash incentive bonus will be based on the company’s standard incentive
bonus plan. The initial base incentive target level for your position will be
50% of base salary. For each of 2007 and 2008, you will be guaranteed a minimum
annual incentive bonus of $150,000. If actual bonuses paid to you under our
standard incentive bonus plan during the year do not reach that level, you will
receive a payment equal to the difference prior to March 15th following the end
of the applicable year


•   You will receive an initial option grant to acquire 100,000 shares of common
stock on the date you begin full-time employment with the company, with an
exercise price equal to the closing stock price on such date. The grant will
vest 25% per year on the anniversary of the grant date. (Note: the company’s
compensation expense associated with this grant will be approximately $800,000.)


•   On an ongoing basis, you will be issued options in accordance with the
company’s standard option grants as implemented by the Compensation Committee of
the Board of Directors. Your initial level of participation would be two
semi-annual grants of 17,500 options in February and August of each year. The
first employee stock option grant following your targeted hire date would be
August 2007. These options also have a four-year vesting period. (Note: the
company’s compensation expense associated with these grants will be
approximately $250,000 per year.)


•   You will receive either the use of a mid-full size luxury car or Nu Skin
will reimburse all local business travel expenses, including but not limited to
the use of trains, taxi, personal driver, bus etc. If you and your family
decline the use of a business car and family car, allowable in the Expatriate
policy, you will be reimbursed for all travel expenses inside Japan, with the
family travel expense limited to a mutually agreed upon budget. International
travel is governed by the Expatriate Travel Policy.


•   Your initial position would involve an expatriate assignment in Japan that
we contemplate would begin April 9, 2007 and end June 30, 2010. Your employment
would be on an at-will basis and will be conditioned upon your executing the
company’s Key Employee Covenants.


•   You will receive a membership at the Tokyo American Club and a social/dinner
club.


•   You will be entitled for air reimbursement for up to two home leaves per
year. Home leave policy is governed by the Expatriate policy.


•   You will receive all of the other expatriate benefits normally paid to
senior executives under the company’s Expatriate Plan, including housing and
education benefits. We recognize some elements of your current expatriate plan
may not be addressed in Nu Skin’s standard Expatriate Plan; it is our intent to
compensate you such that you will be able to maintain your current living
arrangements including, staying in your current home, maid services and home
office equipment and services, rented furnishings and utilities. Because some of
these benefits are managed by your current employer we will make our best
efforts to enable a smooth transition but we can not guarantee that some
adjustments will have to be made.


•   In addition to the income tax equalization provided under the company’s
Expatriate Plan for income earned as an employee, you will also receive income
tax equalization for income from sources outside of Nu Skin subject to a cap of
$50,000 per year if needed.


Gary, we believe you have the skills, knowledge and energy necessary to take Nu
Skin Japan to a new level and to participate in leading our global enterprise to
the heights it has the potential to achieve. Our management team looks forward
to working with you in a rich and rewarding fashion. If there is anything we can
do to assist you in answering any questions you may have or in making a smooth
transition, please let me know. We look forward to you joining in our effort at
the earliest possible date.

Very truly yours,

/s/ Truman Hunt

Truman Hunt

Accepted this ______ day of April, 2007

Gary Sumihiro
/s/ Gary Sumihiro


ADDENDUM

Following are items clarified in negotiations not covered in the main body of
the offer letter but agreed to as exceptions or clarifications to the Expatriate
policy or extra benefits provided by Nu Skin to Gary Sumihiro upon execution of
the offer letter and applied after Mr. Sumihiro’s start date.

  1)   Nu Skin will apply the Japan tuition equivalent of the education
allowance towards boarding school tuition upon request from Mr. Sumihiro.


  2)   Nu Skin will take over payments on goods stored in Grand Rapids and
insurance coverage will be applied to Mr. Sumihiro’s stored items in the US and
items in his Tokyo home.


  3)   Your class of air fair is business class, however, you will be allowed to
travel first class in unusual circumstances that require either a quick
turnaround or meetings on the day of arrival for international business trips.


  4)   The US$ 100,000 signing bonus is a gross amount and in the event that any
portion of that bonus would have to be paid back to the company; the repayment
amount would be reduced as necessary to account for any income tax consequences
that are not recoverable. 60% of the returnable portion would apply to the
reimbursement.


  5)   Nu Skin will cover property management fees for Mr. Sumihiro’s home in
Keystone Colorado.


  6)   Nu Skin will cover the cost of professional dues including continuing
legal education seminars for bar license.


  7)   Nu Skin will provide an ocean shipment of personal items from the US at
the beginning of this assignment and each 2 years thereafter if needed. Nu skin
will only ship items approved in Nu Skin’s Expatriate Policy.


  8)   Nu Skin and Mr. Sumihiro agree to cap the family annual travel expense
reimbursement at US$ 30,000.
